Citation Nr: 1047430	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently 
rated as 30 percent disabling.

2.  Evaluation of carpal and cubital tunnel syndrome with 
symptoms of thoracic outlet syndrome of the right upper 
extremity, currently rated as 10 percent disabling.

3.  Evaluation of carpal and cubital tunnel syndrome with 
symptoms of thoracic outlet syndrome of the left upper extremity, 
currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1995 until March 
1996, and from November 2004 until October 2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South 
Dakota.  During the pendency of this appeal, jurisdiction was 
transferred to the RO in Denver, Colorado.

The issue of entitlement to service connection for 
erectile dysfunction was raised during the Veteran's 
August 2010 hearing before the undersigned, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue and it is referred to the AOJ for 
appropriate action.  

The issues of evaluation of carpal and cubital tunnel syndrome 
with symptoms of thoracic outlet syndrome of the upper 
extremities is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

PTSD has been productive of flattened affect, short-term memory 
deficits, inconsistent signs of impaired judgment, severe 
disturbances in mood, difficulty maintaining interpersonal 
relationships, and Global Assessment of Functioning scores of 
between 45 and 70.


CONCLUSION OF LAW

PTSD is 50 percent disabling.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's PTSD claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 
2009).  

Based on the foregoing, no further notice is needed under VCAA as 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been complied with.  Nonetheless, it is noted that in an 
August 2010 hearing before the undersigned, the presiding Acting 
Veterans Law Judge clarified the issues on appeal and identified 
potentially relevant additional evidence that the appellant may 
submit in support of their claim.  These actions by the 
undersigned supplement VA's compliance with the VCAA and serve to 
satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
was afforded a VA examination in July 2009, during which the 
examiner was provided the Veteran's claims file for review, took 
down the Veteran's history, considered the lay evidence, laid a 
factual foundation for the conclusions reached, and reached 
conclusions based on the examination that are consistent with the 
record.  The Board notes that it is "entitled to assume the 
competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 
563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 
151 (1999).  Based on the foregoing, the examination is found to 
have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at the Veteran's August 2010 
hearing before the undersigned.  The record reflects that during 
the hearing the VA Veterans Law Judge advised the appellant as to 
what was required for a grant of the benefit sought.  The actions 
of the Veterans Law Judge supplement VCAA and comply with 38 
C.F.R. § 3.103 (2010).  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for PTSD is an appeal from the 
initial assignment of a disability rating in May 2006.  When a 
claimant is awarded service connection and assigned an initial 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded service 
connection for PTSD and granted an evaluation of 30 percent 
effective October 31, 2005.  PTSD is evaluated under the general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code (DC or Code) 9411 (2010).  Under this general 
rating formula, a 30 percent evaluation is provided for evidence 
of occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  Id.

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

In evaluating the Veteran's level of disability, the Board has 
considered the Veteran's Global Assessment of Functioning (GAF) 
scores as one component of his overall disability picture.  GAF 
is a scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

GAF scores of 70 to 61 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful relationships.  Id.

Where GAF scores are between 60 and 51, this indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  Id.

Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school 41 functioning (e.g., no friends, 
unable to keep a job) are present with GAF scores of between 50 
and 41.  Id.

On Persian Gulf Examination in December 2005, the Veteran denied 
thoughts of suicide, but dreamed about death.  There were some 
sleep disturbances, where the Veteran awoke with nightmares; 
however he denied any memory loss.

In January 2006, the Veteran reported poor sleep three to four 
times a week with nightmares of combat events.  He felt 
hypervigilant and easily angered when things "feel out of 
order."  There were reports of obsessional cleanliness behaviors 
and intrusive thoughts.  He felt anxious, sweaty, and panicky for 
no apparent reason and was much less relaxed as a person since 
going to Iraq.  Objectively, the Veteran was neatly dressed and 
organized.  He had good eye contact, normal speech, and 
appropriate thought content.  His mood was slightly depressed and 
anxious, and he denied hallucinations, delusions, and ideas of 
reference.  The diagnosis was of PTSD, with a GAF score of 65.

In April 2006, the appellant underwent a VA examination and 
reported sleep problems associated with nightmares several times 
a week.  He felt constantly attentive to possible sources of 
threat, such as tree lines that might hide snipers, and a 
markedly exaggerated startle response was noted.  The Veteran 
endorsed feelings of anxiety and intrusive painful memories 
productive of fear.  Outside of family involvements, the Veteran 
had one close friend but was otherwise somewhat socially 
isolated.  Objectively, he presented as neatly groomed and 
dressed, and was alert with some fine motor fidgeting at times.  
His speech was reduced in spontaneity, but normal in response 
latency, rate, and productivity.  Affect was tense, tired and 
restricted, and the Veteran denied suicidal ideation.  Thought 
process was generally well organized, but distracted at times.  
The diagnosis was of adjustment disorder with mixed emotional 
features in response to family and marital issues, as well as 
mild PTSD.  The Veteran's GAF score was assessed as between 65 
and 70.

In a psychiatry clinician's attending note of May 2007, the 
Veteran's affect was adequate and his mood neutral.  Speech was 
relevant and coherent, and there were no signs of hallucinations 
or delusions.  The Veteran denied suicidal and homicidal ideation 
or intent, and he was oriented in all spheres.  Memory, judgment, 
and insight were all fair.

A letter from VA to the Veteran's employer in September 2007 
indicated that his mood was euthymic and affect somewhat flat.  
He denied homicidal and suicidal ideation, and there had been no 
evidence of psychotic symptoms or impulsive behavior.

In January 2009 the Veteran denied any thoughts of self harm.  He 
was alert, oriented, pleasant and cooperative.  No thought 
disorders were noted, and thinking was goal directed.  Mood was 
congruent, and a GAF score of 45 was indicated.  Mental status 
evaluation in March 2009 revealed the Veteran to be dressed 
appropriately and exhibiting no bizarre behavior.  He did, 
however, have an increased startle response and signs of 
hypervigilance.  Speech was of a normal rate and tone, and 
thinking was without delusions or hallucinations, although 
intrusive thoughts were present.  Insight and judgment were 
average and the Veteran's GAF score was 50.

In April 2009, the Veteran endorsed improved sleep, but was 
having difficulty with intimacy with his wife.  He reported 
ongoing intrusive and depressing memories and dreams about his 
military experience in Iraq.  The Veteran has symptoms of 
avoidance, emotional numbing and hypervigilance.  He was easily 
agitated and angered and had difficulty with memory and 
concentration.  Affect was flat and  depressed, although speech 
was normal and the Veteran denied thoughts of self harm or harm 
towards others.  Insight and judgment were average.  The report 
indicated that PTSD symptoms caused the Veteran to be unable to 
establish and maintain relationships, and his ability to maintain 
gainful employment was "highly questionable."  The evaluating 
social worker opined that the Veteran met the "criteria for a 
PTSD disability rating of 75%."

On VA examination in July 2009, the Veteran scored 21 out of 30 
on the St. Louis University Mental Status Examination, raising 
"the question of some difficulties in cognitive functioning."  
The Veteran presented as casually dressed, and was adequately 
groomed.  Speech was unremarkable in rate, volume, fluency, and 
inflexion.  Formal fluency was normal and there was no evidence 
of dysnomia either in casual speech or in formal testing.  Eye 
contact was good, and thinking was clear and logical with no 
signs of psychotic process or thought disorder.  Auditory and 
visual hallucinations were denied.  Significant sleep problems 
were endorsed and the Veteran admitted occasional passive 
suicidal thinking, but without any plans.  After additional 
evaluation, the examiner concluded that test results "simply did 
not make sense."  He went on to raise questions about the 
Veteran's effort and the sincerity of some reported symptoms.  
The Veteran's endorsement of "the most extreme level" of 
symptomatology, was "consistent with [the Veteran's] desire to 
affirm his case."  The GAF score was 55.

Letters from the Veteran's wife in May and July 2009 reported 
symptoms including impulse control problems and difficulty with 
sleep associated with nightmares.  In addition, she indicated 
that he is increasingly withdrawn from members of his family.

Two August 2009 and August 2010 letters from a VA social worker 
and VA staff psychiatrists indicated that the Veteran's PTSD 
symptoms had become worse.  He had moderate occupational and 
social impairment, with marked impairments in cognition, thought 
process, and verbal communications.  It was reported that the 
Veteran was disoriented to time and place and had short-term 
memory impairments.  The final opinion was that the Veteran was 
70 percent disabled and his GAF score was 45.

A psychotherapy note from August 2010 indicates moderate to 
severe anxiety in unfamiliar surroundings and when exposed to 
changes in routine.  On evaluation he was inattentive and had to 
be directed to questioning.  Although oriented, he was minimally 
groomed, and speech was slow.  Thought process was normal and 
coherent, with no unusual thought content.  Insight was fair and 
memory intact, although judgment was limited.

After a careful review of the record, the Board finds the 
Veteran's PTSD to more closely approximate an evaluation of 50 
percent disabling.  The current 30 percent evaluation 
contemplates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. 
§4.130, DC 9411 (2010).

The next higher, 50 percent, evaluation is warranted on 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

In order to be entitled to a 70 percent rating, there must be 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.  Id.

In this case, the record reflects flattened affect, short-term 
memory deficits, inconsistent signs of impaired judgment, severe 
disturbances in mood, and difficulty in maintaining interpersonal 
relationships.  In spite of the severity of his symptoms, 
however, the record does not show continuous panic, consistent 
speech problems of any kind, or spatial disorientation.  The 
Board does recognize some endorsement of periodic suicidal 
ideation, obsessional rituals, and impaired impulse control; 
however the overall disability picture most closely mirrors the 
rating criteria for a 50 percent rating.

Particularly informative of the Veteran's level of disability, 
are GAF scores throughout the record ranging from 70 to 45.  This 
reflects that at his worse the Veteran has serious symptoms, but 
does not have impairment in reality testing, delusions or 
hallucinations, and is not in danger of hurting himself or 
others.  The Veteran's GAF scores are consistent with a 50 
percent rating, but do not reach the level of a 70 percent rating 
as defined under DC 9411.

The Board is aware of comments made in the record by medical 
professionals averring to their beliefs that the Veteran should 
be entitled to 70 or 75 percent evaluations.  While these 
opinions have been considered, after consideration of all of the 
competent and probative evidence of record, the Board finds that 
the appellant's PTSD more closely approximates a 50 percent 
evaluation but does not reach the level of a 70 percent 
evaluation.  

The Board has reviewed the Veteran's statements and his testimony 
at the August 2010 hearing.  The Veteran's wife's statements have 
also been considered.  Moreover, the Board recognizes that both, 
the Veteran and his wife are competent to report symptomatology 
and those things perceived through heir senses.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F./ 3d. 
1372 (Fed. Circ. 2007).  In addition, the Board has found the 
Veteran's testimony at the hearing to be credible.  The Veteran 
has asserted that his PTSD is more than 50 percent disabling, 
however the medical evidence prepared by skilled 
neutral professionals, when analyzed in the legal framework of 
the Diagnostic Codes, is more probative than the Veteran's 
credible testimony.  

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155 (West 2002); see 38 
U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2010).  By 
establishing one general formula to be used in rating more than 
30 mental disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  This construction is not 
inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, the rating specialist is to consider 
all symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

Based on the foregoing, the Board concludes that the Veteran's 
PTSD has been 50 percent disabling throughout the period on 
appeal.  As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.


ORDER

An evaluation of 50 percent for PTSD is granted subject to the 
controlling regulations applicable to payment of monetary 
benefit.


REMAND

The Veteran is seeking evaluation of cubital tunnel syndrome with 
symptoms of thoracic outlet syndrome of the upper extremities, 
currently rated as 10 percent disabling on the right and 
noncompensable on the left.  The Board notes that the most recent 
examination relating to this disorder was conducted more than 
four years ago and, based on testimony from the Veteran in August 
2010, such examination is stale.  A new VA examination is 
required in order to properly adjudicate the claim.

It is recognized that some neurologic symptoms were reported 
during an August 2009 VA examination, however a review of that 
record reveals that evaluation of such symptomatology was cursory 
and incomplete for the purposes of rating.

Additionally, a Supplemental Statement of the Case issued to the 
Veteran in September 2009 references treatment notes dated June 
23, 2009 relating to testing of sensory testing of the upper 
extremities.  The Board has reviewed the Veteran's claim file but 
is unable to locate such records.  If these records exist, they 
must be associated with the claim file.  If such records do not 
exist, any rating based in whole or in part on these records is 
improper.

Accordingly, the case is REMANDED for the following action:

1.  All VA records regarding the treatment or 
evaluation of neurologic symptoms of the 
upper extremities are to be associated with 
the claim file.  A specific search should be 
conducted for records from June 23, 2009.  If 
such records cannot be located, a notation 
indicating as much is to be placed in the 
claim file.

2.  Once the above development has been 
conducted, the Veteran is to be scheduled for 
a neurologic examination of the upper 
extremities.  The examiner is to specifically 
address to criteria relating to all 
appropriate diagnostic codes associated with 
the Veteran's service connected bilateral 
cubital tunnel syndrome with symptoms of 
thoracic outlet syndrome of the upper 
extremities.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


